BASTIAN, Circuit Judge
(dissenting).
Petitioner, Power Authority of the State of New York, petitions under § 313 (b) (16 U.S.C.A. § 825Z) of the Federal Power Act to set aside the whole of an order of the respondent, Federal Power Commission. That order dismissed petitioner’s application for license under § 4 (e) (16 U.S.C.A. § 797(e) of the Federal Power Act for a power project. The application was for a license for a proposed hydro-electric development, including facilities for the diversion from the Niagara River of all of the water available under the 1950 Treaty between the United States and Canada.
Being doubtful of its power to act on the application for license because of a reservation made in the treaty as a condition to the advice and consent of the United States thereto, the Commission heard oral argument on the application of the 1950 Treaty and the reservation. Thereafter, finding itself without authority to issue a license for the project, the Commission ordered the application dismissed.
Petitioner filed application for rehearing, which was denied by the Commission’s order of January 2, 1957; whereupon, the present petition for review was filed.
The facts aré largely undisputed and appear in the opinion and order of the Commission dismissing the application for license, as follows:
“The application proposes a project which, briefly, would consist of an intake structure located about three miles above the falls on the Niagara River, two covered conduits extending about 4.5 miles from the intake around the falls to a proposed pumping-generating plant and reservoir at Lewiston, New York, an open canal by which the water will be carried about one mile from the pumping-generating plant and reservoir to the main power-house, which is also located at Lewiston at the edge of the river and consists of intake structures on the top of the cliff, and a generating station at the bottom of the cliff containing thirteen 150,000 kw units.
“Up to now power development on the American side at Niagara Falls has been under the authority of a license issued on March 2, 1921, for Project 16 and now held by Niagara Mohawk Power Corporation. Niagara Mohawk’s Schoellkopf generating station at the Falls was rendered inoperative by a rock slide on June 7, 1956, but the company has filed an. application requesting authority to restore the station in part. The application of Power Authority proposes that if Niagara Mohawk will consent to the surrender of its license for Project 16 it will sell it an amount of power equivalent to that which it has hitherto produced by this project.
“Power Authority’s proposal is designed to make use of all the water *545available under the 1950 treaty, the purpose of which was to preserve the beauty of Niagara Falls and to bring about the full use of the water resources of the Niagara River. The American share up to the time of the treaty had been only 32,500 cfs, made available under the treaty of 1909 and through subsequent exchanges of notes between the United States and Canada, and has been utilized, up to the time of the rock slide, by Niagara Mohawk’s Project 16. The 1950 treaty increased this amount by providing that the United States and Canada should divide equally the water flowing in the Niagara River (with certain adjustments) less 50,000 cfs at certain times and 100,000 cfs at other times, to preserve the beauty of the Falls.
“When the Senate of the United States on August 9, 1950, advised and consented to the ratification of the 1950 treaty, it included the following reservation:
“The United States on its part expressly reserves the right to provide by Act of Congress for redevelopment, for the public use and benefit, of the United States’ shares of the waters of the Niagara River made available by the provisions of the Treaty, and no project for redevelopment of the United States share of such waters shall be undertaken until it be specifically authorized by Act of Congress (1 UST 694, 699).
“Thereafter Canada accepted the reservation and on August 24, 1950, the treaty, including the reservation, was ratified by the President of the United States. It was ratified by Canada on October 5, 1950. Ratifications were exchanged at Ottawa on October 10, 1950. The treaty was proclaimed by the President on October 30, 1950, and entered into force October 10, 1950.”
On these facts the Commission very properly concluded that it had no power to determine the constitutionality of an act of Congress, and ruled:
“Where, as here, there is action by the Senate, which was ratified by the President purportedly under the treaty-making power of the Constitution, we likewise cannot determine its validity and this is especially true since the action is that of the legislative branch of the government, of which we are an arm and of whose intention we can have no doubt.”
There is no doubt that a treaty is not only a contract between sovereign nations but may contain provisions which affect local law within the nation. State of Missouri v. Holland, 1920, 252 U.S. 416, 40 S.Ct. 382, 64 L.Ed. 641. The Senate, in connection with its treaty-making powers,1 is not a mere rubber stamp for the executive. It is true that ordinarily it is the President who originates treaties and negotiates with a foreign nation but he is unable to conclude such treaties without the advice and consent of the Senate. The Senate has the duty of both “advice” and “consent”. Both of these terms are important and were so deemed by our founding fathers. Consequently, the Senate has the right to advise reservations and amendments to a proposed treaty and has done so on many occasions. Thus, in the original United States-Canadian Boundary Waters Treaty of 1909 the Senate proposed, and there was adopted, an amendment of understanding. In fact, the Jay Treaty of 1794,2 the first made by this country after the adoption of the Constitution, was not consented to by the Senate as originally proposed. Instead, the Senate advised and consented to ratification only after an amendment of the proposed terms of the treaty.
The treaty involved here was, as usual, originally sent by the President to the Senate. The Senate advised and consented to ratification upon conditions set out in the reservation. Canada accepted the reservation and, thereafter, on *546August 24, 1950, the President ratified the treaty as conditioned by the Senate. Canada ratified on October 5, 1950, and the reservation was included in the protocol evidencing the exchange of ratification by the United States and Canada.
I
Petitioner argues, and the majority holds, that what was called a reservation by the Senate, the President, State Department officials, and the Canadian Government, was not truly a reservation, but merely a declaration of Senatorial policy which has no binding effect. The basis of this argument is that standing alone, without considering other factors, the reservation was a matter of domestic concern having no effect on the rights and duties of the sovereign parties to the treaty, whereas a valid reservation must alter the rights and duties of the parties under the treaty as originally proposed. No need exists for an esoteric discussion of whether the language in question conforms to the scholar’s definition of a treaty reservation. If the Senate? conditioned its advice and consent to the treaty upon inclusion of the language in question and upon its being given an operative effect — if the Senate did so condition its consent — if the condition was a sine qua, non to its consent and to ratification — if but for its condition being given effect the Senate would not have consented to the treaty- — then regardless of what the language in question is called it must be given effect. Believing this to be the only proper approach to petitioner’s contention, I would dispose of that contention by determining the intent of the Senate when it insisted upon inclusion of the language in question in the treaty.
As will be shown in more detail later, the Senate was aware, at the time the treaty was submitted, of pending legislation relative to the development of water-power resources of the Niagara River.3 It was likewise aware that if the treaty was ratified as written the additional water power available for exploitation by this country would be developed pursuant to the Federal Power Act, supra.4 Whether it should be developed pursuant to that Act or according to the terms of later legislation was a matter of considerable concern to the Senate. If the language of the reservation does not make this clear, and I think it does, then the report of the Senate Foreign Relations Committee does.5 There is no reasonable construction of the plain language of the reservation or of its legislative history other than this: The Senate desired to consent to the proposed treaty, but not at the expense of foreclosing from the consideration and decision of the Congress at large the question of how the water power would be developed. We should not assume that this reservation, arising from due deliberation, was an idle gesture. Its language is straightforward and to the point. Its meaning is clear. I do not see how we can avoid giving effect to it according to its terms. Of course, if the reservation was beyond the constitutional power of the Senate, it cannot be given effect. If it is beyond the power of the Senate, then not just the reservation falls, but the entire treaty. How can it be otherwise when the Senate has made it abundantly clear that without the reservation it would not have consented to the treaty?6
No authority can be found for holding a treaty valid while rendering a Senatorial reservation to it nugatory. New York Indians v. United States, 1898, 170 U.S. 1, 18 S.Ct. 531, 42 L.Ed. 927, referred to by petitioner, certainly does not do so and has no application to the case before us. In New York Indians, the Senate proviso was never incorporated in the text of the treaty; it was not contained in the original or published copy of the treaty; nor was it contained in the Presidential proclamation of the treaty. The Supreme Court indicated *547that it believed the Senate resolution in question was “mainly directory” and stated “ * * * it is difficult to see how it can be regarded as part of the treaty, or as limiting at all the terms of the grant.” 7 The Court also pointed out that there was no evidence that the Senate amendment of the proposed treaty had ever had the sanction or approval of the President.
Even if the proviso in the Indian treaty were intended as a reservation, that case is clearly distinguishable in important particulars. There the United States sought to invoke the reservation to the detriment of the other parties to the treaty. Also, the United States was doing so despite the fact that the other parties had acted on the basis of the treaty as proclaimed and had no knowledge of the proviso. The Court said that to permit the United States to invoke the proviso “shocks the conscience.”8 This is the language of an estoppel. Upholding a treaty while declaring void a reservation such as this one, and upholding a treaty while estopping the government from asserting an uncommunicated reservation are entirely different situations. Certainly the latter is not authority for the propriety of the former.
Enough has been said already to indicate my disagreement with a holding that the reservation is not a part of the treaty and that the treaty is effective without it.
II
Before turning to petitioner’s argument that the reservation in question is beyond the Senate’s constitutional power it is important to carefully delineate what is not before the court in this case. Doing so should be an aid to a proper understanding of what is. First, the Senate has not by its reservation sought to extort as its price for ratifying the treaty that it be allowed, independently of the Congress at large, to determine the nature and status of domestic legislation or policy. It has not provided that its conditional ratification is to be regarded as withdrawn if the Federal Power Act is ever applied to the water in question. It has merely left the question as to whether that Act or some other should be applied open to determination of both houses of Congress and the President. It has not demanded its way. Its reservation is not self-serving, but purports to extend to the Congress and the President a voice in determining how the increased water supply will be developed. This then is a case where the Senate has not sought to limit the participation of the Congress at large and the President in decisions regarding domestic policy. It is a case in which the Senate has sought to enlarge their participation.
Secondly, this is not a case in which the Senate has exacted as a price for its ratification of a treaty that some new, nonexisting legislation become law. Nor is it a situation where ratification is conditioned on nonapplication of some general statute not germane to the subject matter of the treaty.9
This is simply a case where the Senate has conditioned ratification upon the non-application of the Federal Power Act to the additional water supply made available by the treaty, and provided that decision as to how and by whom that resource is to be developed shall be held in abeyance.10 These are matters directly germane to the subject matter of the treaty. This is the only case before this court. Those other situations can well await decision in cases where they are presented. The grave constitutional issues they present should not prejudice or cause us to pre-judge this case.
I must disagree with the implication in the majority opinion that this reserva*548tion, if a part of the treaty, would be invalid. The majority say the reservation is not a part of the treaty. There is a definite suggestion that their conclusion is influenced, if not dictated, by a belief that if the reservation were construed as a part of the treaty, then the treaty would be unconstitutional. I can appreciate the majority’s reluctance to hand down the first decision invalidating a treaty of the United States. But I cannot, as indicated above, agree that the reservation is not an essential part of the treaty. Nor can I agree that its being a part of the treaty renders the treaty invalid. We are told 'that the reservation is void because it is regarded as of “purely domestic concern” and therefore not a valid subject matter for a treaty reservation. It is elementary law that treaties may and frequently do. affect domestic concerns. Indeed, treaties may repeal previous municipal law passed by the Congress or by state legislatures.11 Therefore, if this reservation is void, it is not because it affects domestic law to the extent that it requires that the Federal Power Act not apply to the additional water power made available by the treaty.
If void, it must be because the reservation is not only of domestic concern, but is also remote from the valid subject matter of the treaty, and is not inspired by consideration of or pertinent to international relations or policy. While it is true that the President and officials of the Department of State have referred to the question of how the water power made available by the treaty was to be exploited as a matter of domestic concern, certainly that question is not remote from but is germane to the subject matter of the treaty. At the time the treaty was submitted to the Senate for ratification, the question of how and by whom water-power resources of the Niagara River would be exploited was a controversial issue in the Congress. With this controversy in mind, the Senate Foreign Relations Committee, in its report on the treaty, pointed out that extensive public hearings on implementing legislation would probably be necessary. The Committee recognized that it would take considerable time to complete such hearings and to obtain final Congressional action on the pending legislation.12 Yet the Committee and the Senate as a whole were reluctant to jeopardize the rights which this country would receive under the proposed treaty by delaying its ratification until after Congress had acted upon the pending legislation concerning Niagara River power development. Also, the Senate Committee report reflects a regard for our friendly relations with Canada and stated that prompt ratification of the treaty would “constitute a gesture of good will toward our friendly neighbor, Canada”.13 Another reason given by the Committee for its recommendation of prompt ratification with the suggested reservation was “in order to relieve the acute power shortage in Canada”.14
Because of the possibility that the Canadians might in the absence of the treaty be compelled to take some unilateral action in harnessing the Niagara power, because undue delay might prejudice our good relations with Canada, and in view of an asserted acute power shortage in Canada requiring speedy ratification, this reservation was intimately and inseparably bound up in international questions. In this context it is not purely a domestic concern. If the subject matter of the reservation is domestic in nature, it was nonetheless inspired by, an outgrowth of, and inextricably connected with, an admittedly valid subject matter of a treaty. It is not required as a condition to validity that the reservation be in and of itself, treated in artificial isolation or detachment, a domestic matter properly a subject of contract between *549sovereigns. It is sufficient if it is directly related to a general subject which is properly a matter for contract between sovereigns, and if international policies and considerations are the raison d’etre of the reservation. As no properly negotiated and ratified treaty of the United States has ever been held invalid there can be no binding judicial authority in support of petitioner’s argument for unconstitutionality. Nor is there support in the dicta and comments of the text writers cited by petitioner for the proposition that a reservation or treaty to be valid must have a subject matter which independent of all other considerations is a matter of international concern. Petitioner quotes from Geofroy v. Riggs, 1889, 133 U.S. 258, 267, 10 S.Ct. 295, 297, 33 L.Ed. 642: “But, with these exceptions, [none of which are applicable here] it is not perceived that there is any limit to the questions which can be adjusted [by treaty] touching any matter which is properly the subject of negotiation with a foreign country.” [Emphasis supplied] From another case15 appellant quotes: “The treaty-making power * * * extends to all proper subjects of negotiation with foreign governments.” Asakura v. City of Seattle, 1924, 265 U.S. 332, 341, 44 S.Ct. 515, 516, 68 L.Ed. 1041 is quoted as saying the treaty power extends “ * * * to all proper subjects of negotiation between our government and other nations”. Also quoted is language from Santovincenzo v. Egan, 1931, 284 U.S. 30, 40, 52 S. Ct. 81, 84, 76 L.Ed. 151, where the Court said the treaty power “ * * * is broad enough to cover all subjects that properly pertain to our foreign relations * * ” (Emphasis supplied) Other statements of like effect are quoted. In the first place each of these statements was written in emphasis of the extent of the treaty power, not in diminution of it. Furthermore, applying the criteria of these cases here does not dictate a conclusion that this reservation is invalid. Certainly in the language of Geofroy v. Riggs, supra, it “touches” a matter properly the subject of negotiation with a foreign government. Likewise it “properly pertains” to our foreign relations, to use the language of the Santovincenzo case.
Secretary of State Dulles is quoted by the majority as having stated that the treaty power may not be exercised with respect to matters “ * * * which do not essentially affect the actions of nations in relation to international affairs, but are purely internal.” [Emphasis supplied]
“* * * I do not believe that treaties should, or lawfully can, be used as a device to circumvent the constitutional procedures established in relation to what are essentially matters of domestic concern.”
A former Secretary of State and Chief Justice, Charles Evans Hughes, is also quoted by the majority. That quotation in its essential part is:
“It [the treaty power] is not a power intended to be exercised, it may be assumed, with respect to matters that have no relation to international concerns. * * * ” [Emphasis supplied]
However true these statements, they should not be regarded as support for finding this reservation invalid. It does not circumvent our constitutional processes; it does affect our international relations; it is related to an international concern.
As I believe this is the proper analysis of whether the reservation is valid, I can only conclude that it was a valid exercise of the Senate’s power to consent to a treaty upon an express reservation being attached and given effect.
Ill
My view that a reservation is valid if it is inspired by, an outgrowth of, and inextricably connected with, an admittedly valid subject matter of a treaty is not without historical precedent. One precedent which is contrary to petitioner’s narrow view of the treaty power is the Webster-Ashburton Treaty of 1842. That treaty settled the northeast boundary of the United States and Canada. *550The agreement settling the boundary dispute gave to Canada some territory claimed by Maine and Massachusetts. As compensation to those states for the loss of the territory they had claimed, the federal government agreed to pay them a fixed sum of money. The terms of this agreement with the state governments was reflected in the language of the treaty in the following terms,
“ * * * the Government of the United States agree [s] with the States of Maine and Massachusetts, to pay them the further sum of three hundred thousand dollars, in equal moieties, on account of their assent to the line of boundary described in this treaty, and in consideration of the conditions and equivalents received therefor, from the Government of Her Britannic Majesty.”16
Lord Ashburton wrote to Daniel Webster that “the introduction of terms of agreement between the general government and the States [of the United States] would have been irregular and inadmissible, if it had not been deemed expedient to bring the whole of these transactions within the purview of the treaty. There may not be wanting analogous cases to justify this proceeding; but it seems proper that I should have confirmed by you that my government incurs no responsibility for these engagements * * *”17
Surely the agreement between the federal and state governments had in and of itself no bearing on the international rights and duties of the two contracting sovereigns. It in no way affected what the two nations gave or received as between themselves. Treated separately, in isolation from a matter which was a valid subject of a treaty, the provision referred to was entirely domestic and concerned our constitutional processes alone. Under petitioner’s concept of the treaty powers, the quoted provision of the Webster-Ashburton Treaty would have been invalid and of no effect. Yet the Congress promptly appropriated the money obligated to Maine and Massachusetts without questioning the propriety of the treaty provision.18
In the treaty with Spain transferring Puerto Rico to this country, it was provided: “The civil rights and political status of the native inhabitants of the territories hereby ceded to the United States shall be determined by the Congress.”19 Legally the political status of inhabitants of newly acquired territory is a question purely of domestic concern. It is a matter for our own constitutional processes. Any foreign interference in such matters would be grossly improper. When this treaty came before the Supreme Court in Downes v. Bidwell, 1901, 182 U.S. 244, 21 S.Ct. 770, 45 L.Ed. 1088, the issue was whether the Constitution imposed the same limitation on Congress in regard to Puerto Rico as it did to the states. The Court concerned itself with the power to incorporate new territories by treaty, and whether the terms of its incorporation could be fixed by treaty. In doing so the provision of the treaty quoted above was considered. Four justices questioned the power to establish the terms incorporating new territory by treaty alone, but specifically endorsed the provision in the treaty that the political status of the inhabitants of the new territory could be left by treaty to await later congressional enactment.20 The opinion of Mr. Justice Brown, whose opinion was the judgment of the Court, recognized that a provision in a treaty governing the status of the inhabitants of the newly acquired territory was proper, and that a provision leaving the question of their status to later enactment was also valid.21
*551The recital of these two precedents, which are contrary to petitioner’s narrow and conceptionalistic “contract” theory of the treaty power, should not be taken to imply a lack of other historical precedents, for such is not the case.
My colleagues recognize that the Senate could have made the treaty executory by providing in its consent that the rights and obligations of both signatory parties take effect only after passage of an act of Congress. They say, however, that the Senate did not do so. While I agree with this, I cannot agree that the Senate has no power to make the treaty executory as to this country alone.
There are many instances where the Senate has extended to the House of Representatives a voice in determining how treaties will be implemented. The Senate has on many occasions done this by insisting that a treaty not be effective until approved or implemented by an act of Congress. This is particularly so as regards treaties affecting revenues. 1 Willoughby, The Constitutional Law of the United States, 558-560 (2d ed. 1929). It is also worthy of note that denial of House participation in domestic legislation effectuated by treaty has been one of the most common causes of controversy over the treaty power.
It is my view that recognition of the Senate’s power to condition its consent to a treaty upon its remaining executory on both sides until Congress passes legislation to give the treaty operative effect carries with it recognition that the Senate may condition its consent upon the treaty not having an operative effect in this country alone until Congress acts. In either event the treaty rights and duties are the same. In one instance both parties are bound to await an act of Congress before exercising their rights under the treaty, whereas in the second instance, which is the case here, only this country is bound to await an act of Congress before availing itself of the rights allotted by the treaty. Why cannot the Senate make the reduction to use of the treaty rights by the United States await an act of Congress? The Senate had no desire to delay Canadian implementation of the treaty; indeed, it recognized that good relations with Canada required that this country not postpone Canadian power development. I see no reason why the Senate must delay our Canadian friends in order to make reduction to use of our water rights under the treaty await congressional enactment.
For compelling practical reasons, based upon international considerations requiring that Canadian execution of the treaty not be delayed, the Senate consented to the treaty on condition that it remain executory until Congress at large had acted. The Senate has, in the only way it could under the circumstances, sought to insure full legislative determination of a serious domestic issue. I can conceive of no practical objection to this, nor has any been pointed out to me.
While I do not agree with petitioner’s narrow contract theory, even if it is correct 1 nonetheless do not believe it would make this reservation invalid. Petitioner maintains that to be a valid subject matter of a treaty the subject must, standing alone, be a matter of concern to the sovereign parties, and be a proper subject of contract between the parties. I regard this reservation as within that narrow classification. This can be demonstrated with the aid of a realistic assumption of fact.
The text of the treaty indicates the great concern of Canada and our country for not diminishing the scenic beauty of Niagara Falls.22 This concern was the impetus of this and the earlier treaty concerning Niagara River water power.23 Assume there was no Federal Power Act or that by that Act’s terms it was inapplicable to the Niagara River. Having a legitimate interest in the scenic attraction of Niagara Falls, Canada might well be unwilling to agree to making more water power available if it feared unreg*552ulated, irresponsible exploitation of the water resources of the river. Such exploitation might very well be regarded as a menace to the economic and aesthetic interest of Canada in Niagara Falls. Under this assumption, how the water power made available to the United States would be developed would be a matter of prime importance to Canada. That concern might, in the situation assumed, induce Canada to insist upon our share of the water being harnessed subject to regulations protective of the scenic beauty of Niagara Falls. If it be conceded, as I think it must be, that how we develop water-power resources obtained by treaty may be a matter of concern to Canada and not purely a domestic concern, then the reservation in question is within the narrow confines of the treaty power as petitioner views it.
That the Senate and not Canada proposed this reservation does not change the subject matter, but that is the test petitioner proposes. The identity of the ■party making a proposal cannot change its nature or subject matter. It is still the same proposal. That there is a Federal Power Act and that, but for the reservation, it'would apply does not alter .the subject matter of the reservation. The existence or nonexistence of domestic legislation is clearly not a test of the treaty power. Nor does it change the subject matter of a reservation.
Thus, under a simple and realistic assumption, the reservation can be established as a proper matter for negotiation and contract between sovereigns. Then, even under petitioner’s view, it is valid. There is a further basis for attributing to Canada an interest in the reservation. Every party to a proposed treaty which it has negotiated has an interest in that treaty being ratified. If it believes that inclusion of certain terms will win ratification, and non-inelusion would bar ratification by the other party, then those terms are of concern to it. Here Canada did not for these reasons propose the terms of the reservation in question; but it has the same interest in this reservation as if it had done so. This is merely because without the reservation Canada would have had no treaty.
To say that this reasoning is incorrect because Canada did not propose the terms of the reservation is to say that certain terms proposed by a foreign government are the valid subject matter of a treaty, and may affect domestic law, while the same terms included at the insistence of the Senate are invalid because they do not have a valid subject matter. Is not the subject matter the same regardless of who proposed it? Is not the effect on domestic law the same? Is there any basis for achieving a different result except perhaps for theoretical, abstruse or academic reasons? I do not believe the constitutional power to make treaties should be restricted for such reason when every practical, realistic consideration favors the power to do what the Senate and the President have done here.-
Conclusion
It may well be that, no matter how broad the power to make treaties, it is not without limits; and that, like any other power, it can be abused. This case, however, does not pose an abuse of the treaty power. The reservation in question is an instance of self-denial, not usurpation. It does not subvert our constitutional system. It was motivated by 1 a desire that the treaty power should not: be used in a manner which would exclude j the Congress at large and the President I from playing their normal roles in mak- ■ ing domestic law.
¡V Unless it can be said that petitioner j\has a right to have the Senate not make ■'treaties executory in their internal operj ation, no one is legally injured. Whether >i treaties should be thus executory seems Strictly a political question. Clearly, it is as political a matter as whether the President chose to negotiate a treaty or whether the Senate chose to consent to a treaty negotiated. It would seem that it would be time enough to describe the limits of the treaty power when a case arises where our constitutional scheme of government is subverted, or where there is some usurpation of power, or *553where what is done under the treaty power is adverse to a legal right of some person or entity.24
If petitioner’s narrow view of the treaty power is approved by the courts, it would constitute an unfortunate limitation on that power. If the language of the Constitution, the nature of the governmental system it contemplates, or binding judicial authority supported petitioner’s theory, its validity would have to be recognized and its effects endured. But there is no support for that theory in our charter of government, nor does it find support in the nature of our political system. There are no judicial authorities favoring that theory.
These reasons being absent, I cannot, on the basis of theory, dicta and textbook definitions, narrowly circumscribe the signally important power to make treaties.

. U.S.Const. Art. II, § 2.


. 8 Stat. 116 (1794), 1 Malloy Treaties, 590 (1910).


. Senate Executive Report No. 11, 81st Cong., 2d Sess. 6-7 (1950).


. Id. at 7.


. Id. at 6, 7.


. Id.


. 170 U.S. at page 23, 18 S.Ct. at page 536.


. Ibid.


, For example, that the Taft-Hartley Act, 29 U.S.C.A. § 141 et seq. or the WalshIlealy Act, 41 U.S.C.A. § 35 et seq. not be applied to employers and employees engaged in development of the water rights obtained pursuant to the treaty.


. Of course this would leave the Congress free to provide by legislation, if it chooses, that the Federal Power Act should apply.


. Cases recognizing this are: Cook v. United States, 1933, 288 U.S. 102, 103, 53 S.Ct. 305, 77 L.Ed. 641; Whitney v. Robertson, 1888, 124 U.S. 190, 8 S.Ct. 456, 31 L.Ed. 386; The Cherokee Tobacco, 1870, 11 Wall. 616, 78 U.S. 616, 20 L.Ed. 227; Poster v. Neilson, 1829, 2 Pet. 253, 27 U.S. 253, 7 L.Ed. 415; Ware v. Hylton, 1796, 3 Dall. 199, 3 U.S. 199, 1 L.Ed. 568.


. See note 3 supra.


. Id. at 7.


. Id. at 6.


. In re Ross, 1891, 140 U.S. 453, 463, 11 S.Ct. 897, 900, 35 L.Ed. 581.


. 8 Stat. 572, (1848); 1 Malloy, Treaties 650, 654 (1910).


. 6 Webster, Works 289 (1853).


. 5 Stat. 623 (1850).


. 30 Stat. 1754, 1759 (1899); 2 Malloy, Treaties 1688, 1693 (1910).


. 182 U.S. at page 312, 21 S.Ct. at page 796.


. Id., 182 U.S. at pages 279-280, 21 S.Ct. at page 784.


. Articles II and IY of the treaty.


. See Senate Executive Report No. 13, 81st Cong., 2d Sess. 3 and 5 (1950).


. See The Treaty Makers and The Law Makers; The Niagara Reservation, an sxcellent and cogently reasoned discussion, by Louis Henkin, a member of the Columbia Law School faculty. 56 ColumFbia L.R. 1151.